Appeal from an order of the Clinton County Special Term of the Supreme Court which dismissed relator-appellant’s writ of habeas corpus. Appellant has been sentenced for two crimes. The second crime was committed while he was on parole. On April .8, 1933, he was re-paroled on his first sentence for the sole purpose of permitting him to commence service on his second sentence. Thereafter he was released on parole and subsequently declared delinquent. On his return as a parole,violator it was determined that he owed six years, eight months and fifteen days on the two sentences. Appellant contends that his first sentence was finally and conclusively terminated when he began the service of his second sentence, and that he is now entitled to release. This contention is erroneous. (Penal Law, § 2190, subd. 3; People ex rel. Whitney v. Blanchard. 170 Misc. 4.) Order unanimously affirmed, without costs. Present —■ Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.